Title: From Thomas Jefferson to Richard Cary, 13 August 1787
From: Jefferson, Thomas
To: Cary, Richard



Dear Sir
Paris Aug. 13. 1787.

I am to acknolege the receipt of your favor of Mar. 21. and to correct a most unfortunate error in mine of Dec. 26. 1786. wherein I have written the word Lorient instead of Havre, praying you to send plants and seeds to Lorient only, to the care of M. Limozin, instead of Havre only to the care of M. Limozin, for it is at Havre he lives, and that is much the surest port for me. Plants especially come best by that port because from thence they come up the Seine, whereas from the other ports they must come by land. By the packet which will sail from Havre the 20th. of September I shall be sending a box of books, directed to Mr. Wythe. In this I will put the seeds and bulbs which I was disappointed in sending you the last year, as well as a repetition of those I sent. They will go to Mr. Madison at New York, and if you know of any particularly sure conveiance from thence to your river you would do well to drop him a line on the subject. I will send you also some plants of the Melon Apricot, a variety of fruit obtained in France only 8. or 10. years ago and as yet known no where else. It is an Apricot with the high flavor of a muskmelon, and is certainly the best fruit in this country. You have never yet told me what seeds &c. you wish for most, so I am obliged still to go on the old edition in Mazzei’s hands. Peace and war have for some time hung in equal balance. A late movement of England and Prussia seem to give a momentary preponderance to the scale of war, but the state of finances both in England and France induce a presumption that they will still find some other mode of settling the Dutch differences. I am with very great esteem Dear Sir your friend & servant,

Th: Jefferson

